Case 2:19-cv-04951-GRB-SMG Document 47-1 Filed 03/27/20 Page 1 of 3 PageID #: 332



                               UNITED STATES DISTRICT COURT FOR
                               THE EASTERN DISTRICT OF NEW YORK

   SEOUL SEMICONDUCTOR CO., LTD., a
   Korean Corporation, SEOUL VIOSYS CO.,
   LTD., a Korean corporation,                          C. A. No. 19-cv-4951 (GRB/SMG)

                      Plaintiff,
                      -v-
   SATCO PRODUCTS, INC.,
                      Defendant.




                            [PROPOSED] REVISED SCHEDULING ORDER

  1.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
          Rules of Civil Procedure, if not yet made: November 18, 2019.

  2.      If additional interrogatories beyond the 25 permitted under the federal rules are needed,
          the maximum number of: plaintiffs no additional interrogatories and defendant no
          additional interrogatories.

  3.      Number of depositions by plaintiffs of: parties 10 non-parties 6.

  4.      Number of depositions by defendant of: parties 6 non-parties 10, plus up to 39 inventor
          depositions.

  5.      Date for completion of factual discovery: 75 days after the claim construction ruling.

  6.      Number of expert witnesses of plaintiffs: 0 medical; 3 non-medical.

          Date for expert reports: reports with burden of proof 105 days after the claim construction
          ruling, rebuttal 135 days after the claim construction ruling.

  7.      Number of expert witnesses of defendant: 3-6 non-medical.

          Date for expert reports: reports with burden of proof 105 days after the claim construction
          ruling, rebuttal 135 days after the claim construction ruling.

  8.      Date for completion of expert discovery: 165 days after the claim construction ruling.

  9.      Time for amendment of the pleadings by plaintiffs January 8, 2020
          or by defendant January 8, 2020.



                                                   1
  ACTIVE 49511478v2
Case 2:19-cv-04951-GRB-SMG Document 47-1 Filed 03/27/20 Page 2 of 3 PageID #: 333



  10.     Number of proposed additional parties to be joined by plaintiffs 0 and by defendant 0 and
          time for completion of joinder January 8, 2020.

  11.     Types of contemplated dispositive motions:
                               plaintiffs: Summary Judgment (infringement, validity);
                               defendant: Summary Judgment (noninfringement, invalidity).

  12.     Dates for filing contemplated dispositive motions:
                                 plaintiffs: 187 days after claim construction ruling;
                                 defendant: 187 days after claim construction ruling.

  13.     Have counsel reached any agreements regarding electronic discovery? If so, please
          describe at the initial conference. (The parties are discussing the issue and expect to
          reach agreement.)

  14.     Have counsel reached any agreements regarding disclosure of experts’ work papers
          (including drafts) and communications with experts? If so, please describe at the initial
          conference. (The parties agree to follow Rule 26(b)(4).)

  15.     Will the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636(c)?
          Yes ___ No X.

  Local Patent Rule 2(i): the parties do not presently propose any modifications to the deadlines set
         forth in the Local Patent Rules and provide the below chart to summarize those deadlines.

  Local Patent Rule 2(ii): the parties propose that, rather than identify every paragraph from the
         invalidity and/or infringement contentions related to a claim construction dispute as
         contemplated by Local Patent Rule 11, the parties may provide exemplary citations to
         one or more claim charts to the extent representative of the underlying issue.

          At this time, the parties contemplate that to the extent either party relies on an expert in
          connection with claim construction, reliance upon said expert will take the form of
          declarations contemporaneous with the briefing schedule. Each party reserves its right to
          take the deposition of the other party’s expert in advance of its Responsive (in the case of
          Defendant) or Reply (in the case of Plaintiff) Claim Construction Brief. The parties will
          meet and confer at the appropriate time to discuss the necessity of, and schedule for, said
          depositions. The parties further contemplate that live testimony for experts at the Claim
          Construction Hearing will not be necessary. Should a party determine that live testimony
          is necessary, that party will disclose its intent to call its witness and the terms for which
          testimony will be required at the time of the filing of Plaintiff’s Reply Claim
          Construction Brief.

  Local Patent Rule 2(iii): The parties agree that the infringement contentions and prior-art based
         invalidity contentions will include claim charts that identify the parties’ contentions on an
         element-by-element basis, and that these claim charts will be served in accordance with
         the schedule jointly proposed below. Supplementation solely for the purpose of
         addressing an opponent’s proposed claim constructions must be completed by the
         deadline for opening claim construction briefs. Supplementation solely for the purpose of
                                                    2
  ACTIVE 49511478v2
Case 2:19-cv-04951-GRB-SMG Document 47-1 Filed 03/27/20 Page 3 of 3 PageID #: 334



          addressing a court-adopted construction different from that proposed by either party must
          be completed within 30 days of the claim construction ruling.



                       Local Patent Rule Deadline             Joint Proposal
                      Parties to Exchange
                                                           Monday May 18, 2020
                      Constructions
                      Parties to Meet and Confer
                      regarding Terms and                 Tuesday May 26, 2020
                      Constructions
                      L.P.R. 11. Joint Claim Terms
                                                           Tuesday June 2, 2020
                      Chart
                      L.P.R. 12(a). Opening Claim
                                                           Thursday July 2, 2020
                      Construction Brief
                      L.P.R.12(b). Responsive
                                                          Monday August 3, 2020
                      Claim Construction Brief
                      L.P.R.12(c). Reply Claim
                                                          Monday August 17, 2020
                      Construction Brief

  Signed this __ day of March, 2020                  _____________________________
                                                     JUDGE STEVEN M. GOLD
                                                     UNITED STATES MAGISTRATE JUDGE




                                                      3
  ACTIVE 49511478v2
